PER CURIAM.
On April. 3, 1950, appellant William Adams filed in the district court of Glacier county his notice of appeal from a judgment of conviction therein entered April 1, 1950, imposing upon him a penalty of five years in the state’s prison for the crime of manslaughter whereof appellant was accused, tried and convicted by a jury’s verdict. A certificate of probable cause was issued by the trial court and appellant was admitted to bail in the sum of $3,000. Throughout his trial appellant was represented by counsel who prepared, served and filed the notice of appeal. Thereafter no bill of exceptions was settled or allowed and appellant failed and omitted to file in this court a transcript on appeal or briefs. The time allowed by statute and rules of court for settling a bill of exceptions and filing transcript and briefs has long since expired. No extension has been granted by this court and no showing has been made that appellant’s failure and omission in the foregoing matters has been without laches on his part.
It is therefore ordered that the state’s motion to dismiss the appeal be and same is granted, the appeal is dismissed and remittitur will issue forthwith.